Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 state in part; “the closed position” which lacks antecedent basis.
Claim 3 states in part; “the rotor” which lacks antecedent basis.
Claim 4 states in part; “the axis” which lacks antecedent basis.
Claim 10 states in part; “the gas generator” which lacks antecedent basis.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 5 are rejected under 35 U.S.C. 101- 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 4 states in part; “the push rod is pretensioned in the closed position of the contact stud in the direction of the open position of the contact stud”    It is not clear how the push rod can be pretensioned in one direction in the opposite direction.  Claims 4 and 5 preclude examination based on prior art at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over          DE 10 2006 029 788 [machine translation attached].


With respect to Claims 1 and 9; DE 10 2006 029 788 shows a device 22 for switching an electrical load circuit from a voltage source [Fig. 3] in an electrically powered transportation means by a drive 24 operated at low voltage 250, a contact stud (push rod) 20 of a linear drive, the contact stud being operable to move into at least two positions [0031] in a switch housing 40, the switch housing has at least three contact rings 30.0-30.3 on its internal wall, with a first contact ring 30.0 coupled to the voltage source 60 and  a second contact ring 30.1-30.3 coupled to the load circuit 50 and a third contact ring [0030] connected to ground.
DE 10 2006 029 788 further teaches the load circuit may be operated at high voltage from a voltage source [0041].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the device shown within DE 10 2006 029 788 would include applications involving a load circuit operated at high voltage from a voltage source.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2006 029 788 [machine translation attached] in view of Marlin et al. (US 9,418,807).
DE 10 2006 029 788 shows the contact stud 20 is coupled to the load circuit 50 and voltage source 60 in the closed position [Fig. 4 uppermost portion of range W].
However DE 10 2006 029 788 does not show the contact stud is coupled to the load circuit in an open position.
Marlin et al. shows an analogous switching device 11A with a linear actuator where in one position [Fig. 3A] the contact stud 14 is connected to one circuit 13 and in a second position [Fig. 3B] the contact stud is connected to two circuits 13, 50.

.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2006 029 788 [machine translation attached] in view of Korthaus et al. (US 3,161,074).
DE 10 2006 029 788 teaches [0033] the linear drive is a stepping motor. 
However DE 10 2006 029 788 does not show or teach any of the details pertaining to the linear drive stepping motor.
Korthaus et al. shows a linear drive comprising a rotor 4 having a threaded nut 8 for moving the push rod 12 designed as a threaded rod,  the push rod 12 is secured against rotation [Col. 3, lines 2-9] and the threaded nut 8 against rotation relative to the rotor 4.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the device shown within DE 10 2006 029 788 devised as a stepping motor would comprise the details illustrated in Korthaus et al. which illustrate a well-known principle of converting rotational movement to linear translation.



Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over         DE 10 2006 029 788 [machine translation attached] in view of Marlin et al.                     (US 9,418,807) and Froschl (US 6,078,108).
DE 10 2006 029 788 shows a device for switching an electric load as discussed in claim 1.
	However DE 10 2006 029 788 does not show or teach a gas generator is coupled to the switch housing.
Marlin et al. shows an analogous switching device 11A having a gas generator 23 coupled to the switch housing with a linear actuator where in one position [Fig. 3A] the contact stud 14 is connected to one circuit 13 and in a second position [Fig. 3B] the contact stud is connected to two circuits 13, 50.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device and circuit configuration of  DE 10 2006 029 788 to include a gas generator to serve in moving the linear drive as shown by Marlin et al. thereby providing a near instantaneous switching response within the device. 

However Marlin et al. does not show the switching device coupled to an impact sensor via a controller.
Froschl shows a switching device with a gas generator 4 coupled to an impact sensor via a controller [Col. 2, lines 15-21].


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching device of         DE 10 2006 029 788 such that the switching device is coupled to an impact sensor via a controller as taught by Froschl to provide a fast-acting switch that can avert fires or explosions in the case of an automobile accident thereby expanding the applications of the switch shown by DE 10 2006 029 788.

Allowable Subject Matter
Claims 7 and 8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 7;  allowability resides at least in part with the prior art not showing or fairly teaching a switching device with a contact housing having contact rings coupled to respective circuit source and load and a linear drive comprising a contact stud coupled to the push rod, with the contact stud having a predetermined breaking point to the push rod
in conjunction with ALL the remaining limitations within claims 1 and 7.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833